 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT
 5                                            DISTRICT OF NEVADA
 6                                                        ***
 7       STEVEN J. IWANISZEK,                                        Case No. 2:17-cv-02918-JCM-PAL
 8                                                Plaintiff,
              v.                                                                    ORDER
 9
         PRIDE TRANSPORT INC.,                                        (Mot. Extend Time – ECF No. 8)
10
                                               Defendant.
11

12           This matter is before the court on pro se Plaintiff Steven J. Iwaniszek’s Motion to Extend
13   Time (ECF No. 8).          This motion is referred to the undersigned pursuant to 28 U.S.C.
14   § 636(b)(1)(A) and LR IB 1-3 of the Local Rules of Practice.
15           On February 13, 2019, the court issued a Screening Order (ECF No. 4) dismissing Mr.
16   Iwaniszek’s complaint without prejudice and granting leave to file an amended complaint by
17   March 14, 2019.1 The court also ordered Iwaniszek to comply with LR 7.1-1 of the Local Rules
18   of Practice by filing a certificate of interested parties by March 14. The court stated that Mr.
19   Iwaniszek’s failure to comply with the screening order by submitting an amended complaint and
20   certificate of interested parties before the March 14 deadline would result in a recommendation to
21   the district judge that this case be dismissed.
22           On March 14, Mr. Iwaniszek filed a document stating, “I Stephen J. Iwaniszek, ask the
23   court and submit a written motion to extend my filing and complaint.” Although not formally
24   titled as a “motion,” it is clear that he requests additional time to comply with the screening order.
25           Having reviewed and considered the matter, and good cause appearing,
26   1
       In a separate Report of Findings and Recommendation (ECF No. 6), the undersigned recommended that
     Plaintiff’s IFP application be denied, that he be required to pay the $400.00 filing fee, and that his failure
27   to do so within the time set by the district judge should result in dismissal of this action. Plaintiff had until
     February 27, 2019, to file an objection. He did not do so before the deadline expired. The current motion
28   only requests relief related to the deadline to file an amended complaint.
                                                               1
 1   IT IS ORDERED:

 2   1. Plaintiff Steven J. Iwaniszek’s Motion to Extend Time (ECF No. 8) is GRANTED.

 3   2. Mr. Iwaniszek shall have until April 19, 2019, to file an amended complaint correcting

 4      the deficiencies noted in the Screening Order (ECF No. 4).

 5   3. Mr. Iwaniszek shall file a certificate of interested parties as required by LR 7.1-1 of the

 6      Local Rules of Practice by April 19, 2019.

 7   4. This order only extends the deadlines for submitting an amended complaint and

 8      certificate of interested parties. Iwaniszek is still required to comply with any and all

 9      other instructions and legal standards stated in the Screening Order (ECF No. 4).

10   5. Mr. Iwaniszek’s failure to comply with this order by submitting an amended complaint

11      and certificate of interested parties before the April 19, 2019 deadline will result in a

12      recommendation to the district judge that this case be dismissed.

13   Dated this 19th day of March, 2019.

14
                                                   ___________________________________
15                                                 PEGGY A. LEEN
                                                   UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
